October 22, 2010


Mr. Darrin M. Walker
Law Office of Darrin Walker
2054 Parkdale Drive
Kingwood, TX 77339
Mr. John H. Seale
Seale Stover & Bisbey
P. O. Box 480
Jasper, TX 75951

RE:   Case Number:  10-0226
      Court of Appeals Number:  12-09-00064-CV
      Trial Court Number:  12,084

Style:      MILLARD VAUGHN AND BARBARA VAUGHN
      v.
      PAUL DRENNON AND MARY DRENNON

Dear Counsel:

      Today the Supreme Court of Texas issued an opinion and judgment in the
above-referenced  cause.   You  may  obtain  a  copy  of  the  opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Tanya      |
|   |Walker         |
|   |Ms. Cathy S.   |
|   |Lusk           |